



COURT OF APPEAL FOR ONTARIO

CITATION: Urbancorp Cumberland 2 GP Inc.
    (Re), 2020 ONCA 253

DATE: 20200414

DOCKET: C66812

Pepall, Lauwers, van Rensburg,
    Zarnett and Thorburn JJ.A.

IN THE MATTER OF the
Companies
    Creditors Arrangement Act
, R.S.C. 1985, c. C-36, as amended

AND IN THE MATTER OF a plan of
    compromise or arrangement of Urbancorp Cumberland 2 GP Inc., Urbancorp
    Cumberland 2 L.P., Bosvest Inc., Edge on Triangle Park Inc., Edge Residential
    Inc., and Westside Gallery Lofts Inc.

Kevin D. Sherkin and
    Jeremy Sacks, for the appellants, Toro Aluminum (A Partnership), Speedy
    Electrical Contractors Ltd., and Dolvin Mechanical Contractors Ltd.

Kenneth D. Kraft and
    Neil S. Rabinovitch, for the respondent, Guy Gissin, in his capacity as the Israeli
    Court Appointed Functionary Officer of Urbancorp Inc.

Adam M. Slavens and
    Jonathan Silver, for the respondent, Tarion Warranty Corporation

Robert J. Drake, for
    Fuller Landau Group Inc.

Hart Schwartz, for the
    intervener, the Attorney General of Ontario

Heard: October 3, 2019

On appeal from the order of Justice Frederick L. Myers of
    the Superior Court of Justice, dated November 27, 2018.

COSTS ENDORSEMENT

[1]

Counsel for those parties seeking costs of the hearing of the appeal
    have now submitted their requests.

[2]

The panel is satisfied that the amounts requested are reasonable. 
    Accordingly, the following costs, inclusive of disbursements and applicable
    tax, are to be paid out of the Estate of the Cumberland Group:

Kevin D. Sherkin and Jeremy Sacks

for the appellants
Toro Aluminum (A
    Partnership), Speedy Electrical Contractors Ltd., and Dolvin Mechanical
    Contractors Ltd.
 $8,190.24

Kenneth D. Kraft and Neil S.
    Rabinovitch
for the respondent Guy Gissin,
in his
    capacity as the Israeli Court Appointed Functionary Officer of Urbancorp Inc.

 $9,517.50

Adam M. Slavens and Jonathan Silver
for the respondent Tarion Warranty Corporation  $9,786.09

[3]

Neither Fuller Landau Group Inc. as Monitor nor the Attorney
    General of Ontario as Intervener sought any costs.

S.E. Pepall
    J.A.

P. Lauwers
    J.A.

K. van
    Rensburg J.A.

B. Zarnett
    J.A.

J.A. Thorburn
    J.A.


